 BROOME-TIOGA CHAPTER OF THE 
NEW YORK STATE ASSN. 459 Broome-Tioga Chapter of the New York State Association for Retarded Children, 
Inc. and Team- sters Local 693, International Brotherhood of Teamsters, Chauffeurs, Warehousemen 
and Help- ers of America. Case AO-192 May 5, 1977 ADVISORY OPINION A petition 
and brief were filed 
on November 29 and December 9, 
1976, respectively, by Broome- Tioga Chapter of the 
New York State Association for Retarded Children, Inc., herein 
called the Employer, 
for an Advisory Opinion, in conformity with Sections 102.98 and 102.99 of the National 
Labor Relations 
Board's Rules 
and Regulations, Series 8, as amended, seeking to 
determine whether the Board would assert jurisdiction over the Employer 
on the basis of its current standards. 
In pertinent part, the petition 
and brief allege 
as follows: 1. There is pending before the New York 
State Labor Relations Board, 
herein called 
the State Board, a representation proceeding, 
docket number CR-1753, filed by 
Teamsters Local 
693, Internation- al Brotherhood of Teamsters, Chauffeurs, Ware- 
housemen and Helpers of America, 
herein called the 
Union, seeking to be certified as the 
representative of 
certain employees of the 
Empbyer herein. 2. The Employer is a not-for-profit corporation 
organized and existing under the laws 
of the State of New York. The general nature of the Employer's 
business is the education and rehabilitation of mentally retarded persons. During the calendar year 
1975, the Employer's 
income was $5 18,724, of which the State of New York provided 
a substantial 
portion. The 
remainder of the Employer's income was provided primarily by 
Broome County, Tioga 
County, United Way 
of Broome 
County, Inc., and from sales and subcontracts of the Employer. 
There is no allegation that 
these funds derive from 
Federal revenue sharing programs 
nor is there an allegation as to the extent, 
if any, to which the Employer 
makes direct or indirect purchases from outside 
the State of New York 
or makes sales or renders services directly 
or indirectly outside of New York State, or 
is otherwise affected 
by activities 
having a 
significant impact on interstate commerce. ' CJ Easr Oakland Community Health Alliance, Inc., 218 NLRB 1290 (!975); Bewr!v Foundation, Inc., 2!9 NLR!? !3'5 :!975)1 4,-0 ,f Guiding Hands, 2 18 NLRB 1277 (1975). 
3. The petition alleges that the Union has admitted the aforesaid commerce 
data and that the 
State Board has made 
no findings with respect 
thereto. 4. There is no representation or unfair labor practice proceeding 
involving the same labor dispute 
pending before this 
Board. 5. Although the parties 
have been served with 
a copy of the petition for advisory opinion, 
no response, as provided by the Board's 
Rules and Regulations, has been filed by 
any of them. On the basis 
of the above, the 
Board is of the opinion that: 1. The Employer is a not-for-profit corporation whose general 
nature of business 
is the education 
and rehabilitation of 
mentally retarded persons. 2. Although the 
submission by the 
Employer alleges that during 
the calendar year 
1975 actual income amounted to in excess of $500,000, of which the State of New York provided 
a substantial portion, no evidence-such as direct or indirect 
out- of-state purchases, sales, 
or services by the 
Employer or participation in Federal revenue sharing pro- 
grams-has been 
submitted in this proceeding 
to show that its operations affect commerce 
and would be subject to the Board's legal 
or statutory jurisdic- tion.1 In these circumstances, the 
Board is unable to make a 
meaningful determination as to whether or not statutory jurisdiction exists over 
the operations of the Employer herein.* Accordingly, the 
parties are advised under 
Section 102.103 of the 
Board's Rules and Regulations that, on the allegations 
submitted herein, 
the Board is unable to conclude 
whether or not it would 
assert jurisdiction over the 
operations of the Employer herein. MEMBER MURPHY, concurring: I agree with my 
colleagues that this petition for an advisory opinion should be dismissed. However, 
I find this dismissal appropriate because a question 
exists here as to whether jurisdiction should 
be rejected on the ground that the Employer 
is a charitable organization over whom this Board 
should, in the exercise of its 
discretion, not assert its 
jurisdiction, and such matters 
are not properly 
determinable in this proceeding. See my 
dissenting opinion in Valley United Health 
Services, Inc., 227 NLRB 728 (1977). 2 Oak Haven Nursing Home, Inc. and Spruce 
Haven Nursing Home, Inc., !69 NLRS 28': ("W). 229 NLRB No. 60 